Name: Commission Directive 2006/83/EC of 23 October 2006 adapting Directive 2002/4/EC on the registration of establishments keeping laying hens, covered by Council Directive 1999/74/EC, by reason of the accession of Bulgaria and Romania
 Type: Directive
 Subject Matter: European construction;  European Union law;  Europe;  agricultural activity; NA;  EU institutions and European civil service
 Date Published: 2006-12-20; 2008-12-17

 20.12.2006 EN Official Journal of the European Union L 362/97 COMMISSION DIRECTIVE 2006/83/EC of 23 October 2006 adapting Directive 2002/4/EC on the registration of establishments keeping laying hens, covered by Council Directive 1999/74/EC, by reason of the accession of Bulgaria and Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) Pursuant to Article 56 of the Act of Accession, where acts which remain valid beyond 1 January 2007 require adaptation by reason of accession, and the necessary adaptations have not been provided for in the Act of Accession or its Annexes, the necessary adaptations are to be adopted by the Commission in all cases where the Commission adopted the original act. (2) The Final Act of the Conference which drew up the Treaty of Accession indicated that the High Contracting Parties reached political agreement on a set of adaptations to acts adopted by the Institutions required by reason of accession and invited the Council and the Commission to adopt these adaptations before accession, completed and updated where necessary to take account of the evolution of the law of the Union. (3) Commission Directive 2002/4/EC of 30 January 2002 on the registration of establishments keeping laying hens, covered by Council Directive 1999/74/EC (1) should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 2002/4/EC is amended as set out in the Annex. Article 2 1. Member States shall adopt and publish, by the date of accession of Bulgaria and Romania to the European Union at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from the date of accession of Bulgaria and Romania to the European Union. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the fields covered by this Directive. Article 3 This Directive shall enter into force subject to, and on the date of, the entry into force of the Treaty of Accession of Bulgaria and Romania. Article 4 This Directive is addressed to the Member States. Done at Brussels, 23 October 2006. For the Commission Olli REHN Member of the Commission (1) OJ L 30, 31.1.2002, p. 44. ANNEX AGRICULTURE VETERINARY AND PHYTOSANITARY LEGISLATION VETERINARY LEGISLATION 32002 L 0004: Commission Directive 2002/4/EC of 30 January 2002 on the registration of establishments keeping laying hens, covered by Council Directive 1999/74/EC (OJ L 30, 31.1.2002, p. 44), as amended by:  12003 T: Act concerning the conditions of accession and the adjustments to the Treaties  Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic (OJ L 236, 23.9.2003, p. 33). The list in Part 2.2 of the Annex is replaced by the following: AT Austria BE Belgium BG Bulgaria CY Cyprus CZ Czech Republic DE Germany DK Denmark EE Estonia EL Greece ES Spain FI Finland FR France HU Hungary IE Ireland IT Italy LT Lithuania LU Luxembourg LV Latvia MT Malta NL Netherlands PL Poland PT Portugal RO Romania SE Sweden SI Slovenia SK Slovakia UK United Kingdom.